Title: From George Washington to Joseph Reed, 15 November 1781
From: Washington, George
To: Reed, Joseph


                  
                     Dear Sir
                     Mount Vernon 15th Novemr 1781
                  
                  I have the honor to thank you most sincerely for your Congratulations conveyed in your Favor of the 27th ulto.
                  That our Success against the Enemy in the State of Virginia, has been so happily effected, & with so little Loss— and that it promises such favorable consequences (if properly improved) to the Welfare & Independence of the United States— is Matter of very pleasing Reflections.  I beg you to be assured that I am with perfect Regard & Esteem Dear Sir Your most Obedient and most humble Servant,
                  
                     Go: Washington
                     
                  
               